Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings Objections
2.	The drawings are objected to because:
Fig. 15 on page 10 should be labeled - - Fig. 10 - -.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claims 1, 4, 10, 13, 19, and 27-29 are objected to because of the following informalities:  
Claim 1 (line 11) and claim 10 (line 11) recite “the uplink” and it should be - - an uplink - -, as “the uplink” lacks antecedent basis.

“Measurement gaps" in claim 4 (line 1) and claim 13 (line 1) should be replaced with - - the measurement gaps - - to be consistent with the first citation of “measurement gaps” in claim 3 (line 3) and claim 12 (line 3), respectively.
“Processor" in claim 28 (line 1) and claim 29 (line 2) should be replaced with - - processing circuitry - - to be consistent with the first citation of “processing circuitry” in claim 27 (line 4).

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-19 and 27-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 (line 9), claim 10 (line 9), claim 19 (line 9), and claim 27 (line 9-10) recite “time T0.” “Time T0” is indefinite, as it lacks antecedent basis. For purposes of examination, the examiner’s interpretation is “T0” in claim 1 (line 9), claim 10 (line 9), claim 19 (line 9), and claim 27 (line 9-10), to be consistent with “time period (T0)” in claim 1 (line 6), claim 10 (line 6), claim 19 (line 4-5), and claim 27 (line 5-6), respectively. Whether the intent is for the limitation “time T0” to be “T0”, or not, correction is required for claims 1, 10, 19, and 27 to be definite.
Claim 3 (line 4), claim 5 (line 2), and claim 8 (line 4) recite “N1.” “N1” is indefinite, as the meaning of “N1” is not defined. For purposes of examination, the examiner’s interpretation is “the first minimum number (N1)” in claim 3 (line 4), claim 5 (line 2), and claim 8 (line 4), to be consistent with “a first minimum number” in claim 1 (line 11). Whether the intent is for the limitation “N1” to be “the first minimum number (N1)”, or not, correction is required for claims 3, 5, and 8 to be definite.
Further, claims 2-9, 11-18, and 28-34 are rejected as being dependent of rejected claim.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

7.	Claims 1, 5, 8-9, 10, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283 (US 2015/0117283, “Wei ‘283”), in view of Horiuchi ‘072 (US 2019/0021072, “Horiuchi ‘072”).
Regarding claims 1 and 10, Wei ‘283 discloses a wireless device (FIGS. 1 and 2; item 16) in communication with a first cell (FIG. 1, para 28; UE 16 communicates with base station 100, where the base station serves the serving cell 10) for acquiring system information (SI) of a second cell (FIG. 1, para 29 and 33; UE acquires system information (SI) of a target cell), 
the wireless device comprising processing circuitry (FIG. 2, para 40 and 90; controller 22 implemented with a processor) operable to: 
obtain a request to acquire SI of the second cell (para 34; upon receiving a measurement request, the UE obtains the SI); 
obtain the SI of the second cell during a time period (T0) (para 10 and 34; the UE obtains the SI in a duration of time);
receiving downlink data from the first cell during time T0 (para 41; UE receives downlink data from the network).
Although Wei ‘283 teaches receiving downlink data from the first cell during time T0, Wei ‘283 does not specifically disclose in response to receiving downlink data from the first cell during time T0: when the determined TTI length equals a first TTI value (TTI1), transmit a 
Horiuchi ‘072 teaches the first cell operable to use two or more transmission time intervals (TTIs) (para 13; base station generates control information for a plurality of short TTIs; thus, the base station is operable to use the plurality of short TTIs), 
determine a TTI length used for wireless communication with the wireless device in the first cell (para 10-11 and 13; TTI length for a plurality of TTIs is shortened; base station transmits downlink control information (DCI) to a terminal for each of the plurality of the shortened TTIs; thus, TTI lengths for the plurality of shortened TTIs are determined); 
in response to receiving downlink data from the first cell during time T0: when the determined TTI length equals a first TTI value (TTI1), transmit a first minimum number of uplink feedback signals in the uplink of the first cell during T0 (para 61 and 82; ACK/NACK signals are transmitted in response to DL data signals; shortening the TTI length increases the number of times ACK/NACK signals are transmitted; thus, the number of ACK/NACK signals is different for different TTI lengths); and 
when the determined TTI length equals a second TTI value (TTI2), transmit a second minimum number (N2) of uplink feedback signals in the uplink of the first cell during T0 (para 61 and 82; ACK/NACK signals are transmitted in response to DL data signals; shortening the TTI length increases the number of times ACK/NACK signals are transmitted; thus, the number of ACK/NACK signals is different for different TTI lengths). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wei ‘283’s wireless device in communication with a first cell for acquiring SI of a second cell, to include Horiuchi ‘072’s number of ACK/NACK signals that is different for different TTI lengths. The motivation for doing so would have been to address the problem of reduced system throughput when a shortened TTI length is used (Horiuchi ‘072, para 10-11).
Regarding claims 5 and 14, Wei ‘283 in combination with Horiuchi ‘072 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
Further, Horiuchi ‘072 teaches wherein TTI1 is a shorter duration than TTI2 and N1 is greater than N2 (para 61 and 82; ACK/NACK signals are transmitted in response to DL data signals; shortening the TTI length increases the number of times ACK/NACK signals are transmitted). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Wei ‘283 and Horiuchi ‘072, to include Horiuchi ‘072’s shortening of TTI length that increases the number of times ACK/NACK signals are transmitted. The motivation for doing so would have been to address the problem of reduced system throughput when a shortened TTI length is used (Horiuchi ‘072, para 10-11).
Regarding claims 8 and 17, Wei ‘283 in combination with Horiuchi ‘072 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
Wei ‘283 teaches wherein: T0 equals 150 ms (para 51; transmission period is 150 ms; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and/or 
when TTI1 equals 2-os, then N1 equals 465; and/or when TTI1 equals 4-os, then N1 equals 279; and/or when TTI1 equals 7-os, then N1 equals 164; and/or when TTI1 equals 14-os, then N1 equals 60.
Furthermore, Horiuchi ‘072 teaches the first cell is configured for frequency division duplex (FDD) operation (para 115; base station operates in FDD).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Wei ‘283 and Horiuchi ‘072, to include Horiuchi ‘072’s base station that operates in FDD. The motivation for doing so would have been to address the problem of reduced system throughput when a shortened TTI length is used (Horiuchi ‘072, para 10-11).
Regarding claims 9 and 18, Wei ‘283 in combination with Horiuchi ‘072 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
Further, Horiuchi ‘072 teaches wherein the uplink feedback signals include hybrid automatic repeat request (HARQ) acknowledgment (ACK) and negative acknowledgement (NACK) signals (para 115; ACK/NACK signal is indicated on physical HARQ indicator channel).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Wei ‘283 and Horiuchi ‘072, to include Horiuchi ‘072’s ACK/NACK signal that is indicated on the physical HARQ indicator channel. The motivation for doing so would have been to address the problem of reduced system throughput when a shortened TTI length is used (Horiuchi ‘072, para 10-11).
	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, and further in view of Pelletier ‘605 (US 2018/0332605, “Pelletier ‘605”; Pelletier ‘605 was filed on November 4, 2016, claiming priority to US provisional application 62/250,791 filed on November 4, 2015, and thus Pelletier ‘605 was effectively filed before the claimed invention; further, the US provisional application 62/250,791 fully supports all citations made in the rejection from the Pelletier ‘605 reference).
Regarding claims 2 and 11, Wei ‘283 in combination with Horiuchi ‘072 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
However, Wei ‘283 in combination with Horiuchi ‘072 does not specifically disclose wherein the processing circuitry is operable to determine the TTI length by determining one of an uplink TTI length used in the first cell and a downlink TTI length used in the first cell.
Pelletier ‘605 teaches wherein the processing circuitry is operable to determine the TTI length by determining one of an uplink TTI length used in the first cell and a downlink TTI length used in the first cell (para 97; terminal determines TTI duration in downlink and uplink). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Wei ‘283 and Horiuchi ‘072, to include Pelletier ‘605’s terminal that determines TTI duration in downlink and uplink. The motivation for doing so would have been to enable multiplexing transmissions associated with different TTI lengths, including shortened TTI (Pelletier ‘605, para 1-2).
9.	Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, and further in view of Lee ‘258 (US 2013/0272258, “Lee ‘258”).
Regarding claims 3 and 12, Wei ‘283 in combination with Horiuchi ‘072 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
Wei ‘283 teaches wherein the processing circuitry is operable to obtain the SI of the second cell by measuring signals in a number of measurement gaps (para 6 and 31-32; terminal obtains SI during a measurement gap in a discontinuous reception (DRX) cycle).
However, Wei ‘283 in combination with Horiuchi ‘072 does not specifically disclose the processing circuitry is further operable to: when the wireless device is not able to transmit N1 or N2 uplink feedback signals during T0, reduce the number of measurement gaps or increase T0.
Lee ‘258 teaches the processing circuitry is further operable to: 
when the wireless device is not able to transmit N1 or N2 uplink feedback signals during T0, reduce the number of measurement gaps or increase T0 (FIG. 33, para 251; the period during which ACK/NACK feedback is repeatedly transmitted increases as the number of ACK/NACK repetitions increases; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Wei ‘283 and Horiuchi ‘072, to include Lee ‘258’s period during which ACK/NACK feedback is repeatedly transmitted increasing as the number of ACK/NACK repetitions increases. The motivation for doing so would have been to effectively allocate resources and transmit control information (Lee ‘258, para 4).
Regarding claims 4 and 13, Wei ‘283 in combination with Horiuchi ‘072 and Lee ‘258 discloses all the limitations with respect to claims 3 and 12, respectively, as outlined above.
Further, Wei ‘283 teaches wherein measurement gaps comprise autonomous gaps created by the wireless device in at least the first cell during time T0 (para 8; terminal schedules an autonomous gap to receive SI of the target cell). 
	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, and further in view of Yamamoto ‘138 (US 2017/0156138, “Yamamoto ‘138”).
Regarding claims 6 and 15, Wei ‘283 in combination with Horiuchi ‘072 discloses all the limitations with respect to claims 5 and 14, respectively, as outlined above.
Further, Horiuchi ‘072 teaches wherein TTI1 is shorter than 1 ms (para 3; shortened TTI has a length of 0.5 msec).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Wei ‘283 and Horiuchi ‘072, to include Horiuchi ‘072’s shortened TTI that has a length of 0.5 msec. The motivation for doing so would have been to address the problem of reduced system throughput when a shortened TTI length is used (Horiuchi ‘072, para 10-11).
However, Wei ‘283 in combination with Horiuchi ‘072 does not specifically disclose N1 is greater than 60.
Yamamoto ‘138 teaches N1 is greater than 60 (para 112; ACK/NACK signal is transmitted repeatedly, where the number of repetitions is greater than 1; thus, Yamamoto ‘138 teaches a number of ACK/NACK signal repetitions greater than 60). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Wei ‘283 and Horiuchi ‘072, to include Yamamoto ‘138’s number of repetitions that is greater than 1. The motivation for doing so would have been to design PUCCH resources that do not conflict with one another, when operating in MTC coverage enhancement mode (Yamamoto ‘138, para 18).
	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, and further in view of Chen ‘540 (US 2016/0227540, “Chen ‘540”).
Regarding claims 7 and 16, Wei ‘283 in combination with Horiuchi ‘072 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
However, Wei ‘283 in combination with Horiuchi ‘072 does not specifically disclose wherein N1 and N2 are dependent on a time division duplex (TDD) uplink/downlink subframe configuration of the first cell.
Chen ‘540 teaches wherein N1 and N2 are dependent on a time division duplex (TDD) uplink/downlink subframe configuration of the first cell (para 44; the number of HARQ processes depends on the TDD DL/UL subframe configuration).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Wei ‘283 and Horiuchi ‘072, to include Chen ‘540’s number of HARQ processes that depends on the TDD DL/UL subframe configuration. The motivation for doing so would have been to address the problem of reduced likelihood of correctly decoding data and resulting reduced throughput, when a UE communicates with a large number of component carriers for carrier aggregation (Chen ‘540, para 7).
12.	Claims 19, 27, 30, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, and further in view of Atefi ‘423 (US 2018/0376423, “Atefi ‘423”).
Regarding claims 19 and 27, Wei ‘283 discloses a network node of a first cell (FIG. 1, para 28; base station 100 serving a cell 10) capable of configuring a wireless device to acquire system information (SI) of a second cell (para 9; base station configures a terminal by sending a measurement request to acquire system information), 
FIG. 1, para 90; base station is implemented with a processor) operable to:
configure the wireless device to acquire SI of the second cell during a time period T0 (para 9; base station configures a terminal by sending a measurement request to acquire system information).
However, Wei ‘283 does not specifically disclose the first cell operable to use two or more transmission time intervals (TTIs), determine a TTI length used for wireless communication with the wireless device in the first cell; when the determined TTI length equals a first TTI value (TTI1), receive a first minimum number (N1) of uplink feedback signals from the wireless device during T0; and when the determined TTI length equals a second TTI value (TTI2), receive a second minimum number (N2) of uplink feedback signals from the wireless device during T0.
Horiuchi ‘072 teaches the first cell operable to use two or more transmission time intervals (TTIs) (para 13; base station generates control information for a plurality of short TTIs; thus, the base station is operable to use the plurality of short TTIs),
determine a TTI length used for wireless communication with the wireless device in the first cell (para 10-11 and 13; TTI length for a plurality of TTIs is shortened; base station transmits downlink control information (DCI) to a terminal for each of the plurality of the shortened TTIs; thus, TTI lengths for the plurality of shortened TTIs are determined); 
when the determined TTI length equals a first TTI value (TTI1), receive a first minimum number (N1) of uplink feedback signals from the wireless device during T0 (para 61 and 82; ACK/NACK signals are transmitted in response to DL data signals; shortening the TTI length increases the number of times ACK/NACK signals are transmitted; thus, the number of ACK/NACK signals is different for different TTI lengths); and 
when the determined TTI length equals a second TTI value (TTI2), receive a second minimum number (N2) of uplink feedback signals from the wireless device during T0 (para 61 and 82; ACK/NACK signals are transmitted in response to DL data signals; shortening the TTI length increases the number of times ACK/NACK signals are transmitted; thus, the number of ACK/NACK signals is different for different TTI lengths). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wei ‘283’s network node of a first cell capable of configuring a wireless device to acquire SI of a second cell, to include Horiuchi ‘072’s number of ACK/NACK signals that is different for different TTI lengths. The motivation for doing so would have been to address the problem of reduced system throughput when a shortened TTI length is used (Horiuchi ‘072, para 10-11).
However, Wei ‘283 in combination with Horiuchi ‘072 does not specifically disclose transmit a continuous allocation of downlink data to the wireless device during time T0.
Atefi ‘423 teaches transmit a continuous allocation of downlink data to the wireless device during time T0 (para 5 and 61; access point (AP) transmits data on the DL continuously).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Wei ‘283 and Horiuchi ‘072, to include Atefi ‘423’s AP that transmits data on the DL continuously. The motivation for doing so would have been to improve user experience by Atefi ‘423, para 3).
Regarding claim 30, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 discloses all the limitations with respect to claim 27, as outlined above.
Further, Horiuchi ‘072 teaches wherein TTI1 is a shorter duration than TTI2 and N1 is greater than N2 (para 61 and 82; ACK/NACK signals are transmitted in response to DL data signals; shortening the TTI length increases the number of times ACK/NACK signals are transmitted). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Wei ‘283, Horiuchi ‘072, and Atefi ‘423, to include Horiuchi ‘072’s shortening of TTI length that increases the number of times ACK/NACK signals are transmitted. The motivation for doing so would have been to address the problem of reduced system throughput when a shortened TTI length is used (Horiuchi ‘072, para 10-11).
Regarding claim 33, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 discloses all the limitations with respect to claim 29, as outlined above.
Further, Wei ‘283 teaches wherein: T0 equals 150 ms (para 51; transmission period is 150 ms; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and/or 
when TTI1 equals 2-os, then N1 equals 465; and/or when TTI1 equals 4-os, then N1 equals 279; and/or when TTI1 equals 7-os, then N1 equals 164; and/or when TTI1 equals 14-os, then N1 equals 60.
Furthermore, Horiuchi ‘072 teaches the first cell is configured for frequency division duplex (FDD) operation (para 115; base station operates in FDD).
Horiuchi ‘072, para 10-11).
Regarding claim 34, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 discloses all the limitations with respect to claim 29, as outlined above.
Further, Horiuchi ‘072 teaches wherein the uplink feedback signals include hybrid automatic repeat request (HARQ) acknowledgment (ACK) and negative acknowledgement (NACK) signals (para 115; ACK/NACK signal is indicated on physical HARQ indicator channel).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Wei ‘283, Horiuchi ‘072, and Atefi ‘423, to include Horiuchi ‘072’s ACK/NACK signal that is indicated on physical HARQ indicator channel base station operates in FDD. The motivation for doing so would have been to address the problem of reduced system throughput when a shortened TTI length is used (Horiuchi ‘072, para 10-11).
13.	Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, further in view of Atefi ‘423, and further in view of Pelletier ‘605.
Regarding claim 28, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 discloses all the limitations with respect to claim 27, as outlined above.
However, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 does not specifically disclose wherein the processor is operable to determine the TTI length by determining one of an uplink TTI length used in the first cell and a downlink TTI length used in the first cell.
Pelletier ‘605 teaches wherein the processor is operable to determine the TTI length by determining one of an uplink TTI length used in the first cell and a downlink TTI length used in the first cell (para 97; terminal determines TTI duration in downlink and uplink). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Wei ‘283, Horiuchi ‘072, and Atefi ‘423, to include Pelletier ‘605’s terminal that determines TTI duration in downlink and uplink. The motivation for doing so would have been to enable multiplexing transmissions associated with different TTI lengths, including shortened TTI (Pelletier ‘605, para 1-2).
14.	Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, further in view of Atefi ‘423, and further in view of Lee ‘258.
Regarding claim 29, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 discloses all the limitations with respect to claim 27, as outlined above.
However, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 does not specifically disclose the processor further operable to, when the network node does not receive N1 or N2 uplink feedback signals during T0, increase T0.
Lee ‘258 teaches the processor further operable to, when the network node does not receive N1 or N2 uplink feedback signals during T0, increase T0 (FIG. 33, para 251; the period during which ACK/NACK feedback is repeatedly transmitted increases as the number of ACK/NACK repetitions increases). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Wei ‘283, Horiuchi ‘072, and Atefi ‘423 to include Lee ‘258’s period during which ACK/NACK feedback is repeatedly transmitted increasing as the number of ACK/NACK repetitions Lee ‘258, para 4).
15.	Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, further in view of Atefi ‘423, and further in view of Yamamoto ‘138.
Regarding claim 31, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 discloses all the limitations with respect to claim 30, as outlined above.
Further, Horiuchi ‘072 teaches wherein TTI1 is shorter than 1 ms (para 3; shortened TTI has a length of 0.5 msec).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Wei ‘283, Horiuchi ‘072, and Atefi ‘423, to include Horiuchi ‘072’s shortened TTI that has a length of 0.5 msec. The motivation for doing so would have been to address the problem of reduced system throughput when a shortened TTI length is used (Horiuchi ‘072, para 10-11).
However, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 does not specifically disclose N1 is greater than 60.
Yamamoto ‘138 teaches N1 is greater than 60 (para 112; ACK/NACK signal is transmitted repeatedly, where the number of repetitions is greater than 1; thus, Yamamoto ‘138 teaches a number of ACK/NACK signal repetitions greater than 60). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Wei ‘283, Horiuchi ‘072, and Atefi ‘423, to include Yamamoto ‘138’s number of repetitions that is greater than 1. The motivation for doing so would have been to design PUCCH resources that Yamamoto ‘138, para 18).
16.	Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, further in view of Atefi ‘423, and further in view of Chen ‘540.
Regarding claim 32, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 discloses all the limitations with respect to claim 29, as outlined above.
However, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 does not specifically disclose wherein N1 and N2 are dependent on a time division duplex (TDD) uplink/downlink subframe configuration of the first cell.
Chen ‘540 teaches wherein N1 and N2 are dependent on a time division duplex (TDD) uplink/downlink subframe configuration of the first cell (para 44; the number of HARQ processes depends on the TDD DL/UL subframe configuration).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Wei ‘283, Horiuchi ‘072, and Atefi ‘423, to include Chen ‘540’s number of HARQ processes that depends on the TDD DL/UL subframe configuration. The motivation for doing so would have been to address the problem of reduced likelihood of correctly decoding data and resulting reduced throughput, when a UE communicates with a large number of component carriers for carrier aggregation (Chen ‘540, para 7).

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474